Citation Nr: 0517666	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gun-shot wound, with fractured left tibia and injury to 
Muscle Group XII, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November to December 
1941, in July 1942, and from December 1944 to May 1946.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.

In correspondence received in May 2003, the veteran's service 
representative asserted that a May 1949 rating decision 
committed clear and unmistakable error.  Although a June 2003 
Statement of the Case (SOC) addressed this claim 
peripherally, VA has not issued a rating decision with 
respect to it.  The Board refers this claim to the RO for 
proper development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
residuals of a gun-shot wound, with fractured left tibia and 
injury to Muscle Group XII, constitute a severe disability.  

3.  The competent medical evidence shows that the veteran's 
residual scar does not result in additional functional 
impairment.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
gun-shot wound, with fractured left tibia and injury to 
Muscle Group XII, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the December 2002 rating decision 
on appeal and the June 2003 statement of the case.  
Additionally, the RO sent the veteran a letter in July 2002 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Accordingly, the Board finds 
that the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The RO has evaluated the veteran's residuals of a gun-shot 
wound to the left leg pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5312 for injuries to Muscle Group XII 
(anterior muscles of the leg).  Functions of this muscle 
group include dorsiflexion, extension of the toes, and 
stabilization of the arch.  This muscle group encompasses the 
anterior muscles of the leg, including the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius muscles.  Under this Code, a noncompensable 
rating is assigned for a slight disability.  For a moderate 
disability, a 10 percent rating is warranted.  Moderately 
severe disability is rated 20 percent.  A maximum 30 percent 
rating is awarded when there is severe disability.  
Diagnostic Code 5312.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The veteran's treating physician has submitted statements.  
In a November 2002 statement, she provides that the veteran's 
disability was gradually worsening and caused pain and 
instability of the left leg.  

VA outpatient treatment reports dated during the appeal 
period show that the veteran complained of increasing pain 
that was not helped by Tylenol.  A December 2000 treatment 
note provides that the veteran had stiffness, reduced 
sensation and weakness of the leg and foot.  He had no 
control over the direction of the foot when walking.  He felt 
no sensation at all and had to be careful with his steps to 
avoid falling.  On observation, he walked with a cane and 
stated that he would fall without it.  He had a limp and his 
steps appeared precise and guarded for fear of falling or 
tripping.  He appeared to have atrophy of the foot and leg.  
There was reduced sensation to touch of the lower leg and 
foot, reduced range of motion in all directions and a dropped 
foot.  The assessment was leg trauma and injury to muscle 
left leg, with reduced sensation and no range of motion.  The 
plan was to order a neurological consultation.   

The report of an April 2001 VA neurological consultation 
provides that the veteran was having progressively more 
difficulty with his gait and balance, definitely during the 
last month and perhaps since 1992.  The examiner noted that 
without his cane, the veteran had decreased balance and 
needed the examiner's help at times.  He had minimal to no 
movements of the left foot, dorsi and plantar flexion.  

The report of a June 2001 VA orthopedic examination provides 
that the veteran's left ankle was not tender.  His gait was 
normal.  Dorsiflexion of the left ankle was to 10 degrees and 
plantar flexion was to 55 degrees.  The pertinent diagnosis 
was mild degenerative joint disease of the left ankle.  

The report of a June 2001 VA muscle examination provides that 
the veteran complained of pain in the left leg.  He had to 
stop walking after 50 yards and could resume walking after 
resting.  There was a non-tender scar measuring 3 by 1 cm on 
the anterior aspect of the middle of the left leg.  It was 
adherent to the tibia.  Muscle Group XII of the left leg 
measured 30 cm.  The right calf measured 31 cm.  Muscle 
strength was normal and there was no loss of muscle function.  
The diagnosis was injury Muscle Group XII, left;  Healed 
fracture left tibia.  

The report of a June 2001 VA skin examination provides that 
the veteran had two (sic?) scars on the middle of the left 
leg that measured 3 by 1 cm.  There was adherence with no 
ulceration or breakdown of the skin, limitation of function, 
tenderness or disfigurement.  The texture was smooth and the 
scar was slightly depressed.  The diagnosis was scar, gun-
shot wound, left leg.

A July 2001 VA progress note shows that the veteran stated 
that Tylenol did not help to relieve pain for more than 30 
minutes.  He was prescribed Darvocet.  

A December 2001 VA progress note provides that the veteran 
complained of weakness, fatigue and pain of the left leg.  
The pertinent diagnosis was chronic leg pains from trauma, 
DJD?  He was advised to avoid walking long distances and to 
walk slowly.  

A November 2002 VA progress note provides that the veteran 
complained of pain in the left leg, that he described as an 8 
out of 10.  He took Tylenol daily and used an analgesic balm.  
The pain occurred off and on.  When severe, it radiated up 
his leg and head and caused headaches and blurry vision.  

The report of November 2002 VA bone examination provides that 
the veteran had a well healed scar overlying the left tibia 
with irregularities of (unclear) surface.  The veteran's gait 
was normal and he had been using a cane since 1945.  The 
diagnosis was healed fracture, left tibia.  

The report of a November 2002 VA muscle examination provides 
that the veteran had a non-tender 3 by 4 cm shrapnel scar 
overlying the middle of the left tibia.  It was adherent to 
deeper structures.  Muscle strength was normal.  The 
diagnosis was residuals of gun-shot wound Muscle Group XII.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 30 percent evaluation for 
residuals of a gun-shot wound, with fractured left tibia and 
injury to Muscle Group XII.  The Board finds that the 
veteran's pain that required medication stronger than 
Tylenol; the stiffness, reduced sensation and weakness of the 
leg and foot; his lack of control over the direction of the 
foot when walking; his limp when walking; the atrophy of the 
foot and leg; and the minimal to no movements of the left 
foot, dorsi and plantar flexion are evidence that his 
service-connected disability results in severe disability.  
Diagnostic Code 5312; 38 C.F.R. § 4.56(d)(4).

Diagnostic Code 5312 does not provide an evaluation in excess 
of 30 percent.  Where a veteran is at the maximum for 
limitation of motion, the provisions of DeLuca, supra, do not 
apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board recognizes that the veteran has a residual scar 
from the gun-shot wound.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, VA 
examiners have described the veteran's scar as well-healed 
and non-tender, and without ulceration or breakdown of the 
skin, limitation of function, tenderness or disfigurement.  
There is no evidence that the veteran's scar results in 
additional functional impairment that would warrant 
additional compensation.  38 C.F.R. § 4.118 (prior to August 
30, 2002); 38 C.F.R. § 4.118 (2004).  Thus, the RO's failure 
to provide the veteran the pertinent rating criteria is 
harmless error.


ORDER

A 30 percent evaluation for residuals of a gun-shot wound, 
with fractured left tibia and injury to Muscle Group XII, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


